Investigative research conducted by HSI agents and TFOs discovered that GALLEGOS-Alvarez
had deviated from the truck yard's regular route of travel to the World Trade Bridge; and made a
stop at an unknown location in which he remained for a significant amount of time before
continuing his travel to the World Trade Bridge, contradicting the statements he had made to HSI
agents and TFOs.

GALLEGOS-Alvarez was arrested and transported to Webb County Jail.


                                t _ day of December 2018.
       Executed on the __.,cl=s.c....




                                                     Roberto Peralta Jr
                                                     Task Force Officer
                                                     Homeland Security Investigations




       Having reviewed the foregoing declaration, I find probable cause that the defendant(s)

named above committed an offense against the laws of the United States and may therefore be

further detained pending presentment before a judicial officer.

       Executed on the _____ day of _____________, 20___




                                                     DIANA SONG QUIROGA
                                                     UNITED STATES MAGISTRATE JUDGE
